Filed 12/1/22 P. v. Murillo CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE

 THE PEOPLE,                                                      B297546

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. LA010613)

           v.

 JOSE MURILLO,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of
Los Angeles County, Frank M. Tavelman, Judge. Reversed.
      George L. Schraer, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta and Xavier Becerra, Attorneys General, Lance
E. Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Assistant Attorney General, Idan Ivri, Noah P. Hill and
Steven E. Mercer, Deputy Attorneys General, for Plaintiff and
Respondent.
      Mark Zahner (California District Attorneys Association);
Michael A. Hestrin, District Attorney (County of Riverside), Alan
D. Tate, Managing Deputy District Attorney, Jesse Male, Deputy
District Attorney; Jason Anderson, District Attorney (County of
San Bernardino), and James R. Secord, Deputy District Attorney,
for California District Attorneys Association as Amicus Curiae on
behalf of the Plaintiff and Respondent.

                    ____________________________

       In 2019, the trial court summarily denied defendant and
appellant Jose Murillo’s petition under former Penal Code1
section 1170.95 for resentencing on his murder conviction. In a
previous opinion, we affirmed, reasoning that the jury’s finding
of a felony-murder special circumstance (§ 190.2, subd. (a)(17))
made Murillo ineligible for resentencing as a matter of law.
       The Supreme Court subsequently vacated our decision and
ordered us to reconsider the case in light of its decision in People
v. Strong (2022) 13 Cal.5th 698 (Strong). Both Murillo and the
Attorney General agree, as do we, that we must reverse the
denial of Murillo’s petition and remand the case for further
proceedings in the trial court.
              FACTS AND PROCEEDINGS BELOW

       In a prior opinion in Murillo’s direct appeal (People v.
Murillo (July 28, 1994, B078813) [nonpub. opn.] (Murillo)),
this court described the facts of this case, beginning with the
prosecution’s case:


      1   Subsequent statutory references are to the Penal Code.




                                  2
       “During the evening of April 12, 1992, 15-year-old
Mirna G., 14-year-old Gabriel N. and defendant gathered at
a park with a number of others. At some point, it was decided
that a group of these individuals would do a ‘beer run,’ meaning
to take beer from a store without paying for it. Mirna, Gabriel,
defendant and someone named Peeker made the run. As they
drove, they decided Gabriel and defendant would enter the store
and get the beer; Mirna would hold the door for them and Peeker
would remain in the automobile, ready to drive. Defendant
showed the others a handgun.
       “After trying several stores, the group settled on one at
approximately 11:00 p.m. After the group parked in the Mobil
gasoline station, defendant, Gabriel and Mirna walked to the
store. As previously arranged, Mirna stayed at the door, while
defendant and Gabriel entered the store. Gabriel then walked
back and told Mirna to get the beer while he held the door.
Defendant and Mirna took several cases of beer and walked out
of the store with it; Gabriel followed. As they left the store, they
noticed Peeker was putting gasoline into the automobile; they
began to run.
       “Rocco Pugliese (Pugliese), Eric Hice (Hice) and Chris
Brown (Brown), who were standing in the store’s parking lot,
saw defendant and Mirna running away with something in bags,
followed by Gabriel, then saw the store clerk make a gesture that
led them to believe there had been a crime. Believing the store
had been robbed, Pugliese and Brown pursued the trio who had
emerged from the store.
       “Defendant, Gabriel and Mirna ran across the street; as
they ran, defendant and Mirna dropped the beer. Brown caught
up with Mirna and pulled her hair, causing her to fall. She got




                                 3
up and ran in a direction different from that taken by defendant
and Gabriel. Pugliese pursued her, while Brown pursued Gabriel
and defendant, going over a wall after them. As Mirna neared a
yard down the street, she heard defendant tell Gabriel, ‘Shoot
him.’ This was followed by a gunshot. Pugliese found Brown
lying on the grass in a yard beyond the brick wall Brown had
scaled; he went for help. Brown died from a single gunshot
wound which perforated the aorta, causing him to bleed to death.
        “At this point, Mirna, defendant and Gabriel met and
attempted to leave the neighborhood. Approximately 30 minutes
later, Mirna saw defendant trying to hide a gun in the bushes
in front of a house near some railroad tracks. When the trio
reached the tracks, Gabriel said he shot someone once to scare
him; he said he should have shot the man in the head instead.
        “Defendant was arrested on Apri1 14, 1992. As he was
escorted to the police vehicle, he said, ‘The white boy shouldn’t
have tried to be a hero.’ He also said he had ‘pulled lots of jobs,’
and ‘when I pull them, I pull them clean;’ he was not going to
jail, for he ‘was going to take care of the guy that said he shot
the white guy.’ During a subsequent police interview, defendant
admitted telling Gabriel, ‘Shoot him.’ He also said Gabriel
was very nervous; he did not want to give him the gun because
Gabriel might shoot someone with it. After he initially told
Gabriel to shoot in the air if they were pursued, Gabriel said he
would just shoot the pursuer.” (Murillo, supra, B078813.)
        The opinion went on to summarize the defense evidence:
        “Defendant admitted his complicity in the burglary. He
acknowledged he belonged to the South Side Reseda street gang.
According to defendant, when the group planned the burglary,
he was unarmed. Someone gave him a handgun as protection




                                 4
should they encounter rival gang members. Defendant had shot
at rival gang members on at least one prior occasion, but he did
not intend to use the gun during the burglary.
       “As the group drove around looking for the best store to
burgle, Gabriel asked defendant what to do if someone pursued
them. Defendant said he would shoot in the air. As they left
one store they had investigated, Gabriel asked for the gun.
Defendant refused to give it to him, explaining he did not want
his fellow gang members ‘to say we gave you the gun, why did
you lose it.’ Gabriel repeated his request for the gun often
enough that defendant grew tired of the debate and gave him the
gun. He said nothing further about how the gun should be used.
       “As the group fled after stealing the beer, Brown pursued
them. When Brown drew near after they had scaled a wall
and entered a yard, defendant told Gabriel to shoot. He thought
Gabriel would shoot in the air. After Gabriel fired, defendant did
not believe anyone had been shot. Gabriel later said he shot only
to scare his pursuer.
       “Defendant learned someone had been shot during
the pursuit after overhearing a conversation on the following
evening. When defendant was arrested, he was angry at being
accused of the shooting and at Gabriel for ‘snitching.’ According
to defendant, he never said anything at the time of his arrest
about Brown trying to be a hero.” (Murillo, supra, B078813.)
A jury convicted Murillo of first degree murder (§ 187) and
found true a felony murder special circumstance. (§ 190.2,
subd. (a)(17).) The jury also convicted him of one count of
burglary (§ 459) and found true an allegation that a principal
was armed in the commission of both the murder and the
burglary. (§ 12022, subd. (a)(1).) The trial court sentenced




                                5
Murillo on the murder count to life in prison without the
possibility of parole. The court suspended the sentence for the
burglary pursuant to section 654.
       In 2018, the Legislature enacted Senate Bill No. 1437
(2017–2018 Reg. Sess.) (Senate Bill No. 1437), which abolished
the natural and probable consequences doctrine in cases of
murder, and limited the application of the felony-murder
doctrine. (See People v. Gentile (2020) 10 Cal.5th 830, 842–843.)
Under the new law, a conviction for felony murder requires proof
that the defendant was either the actual killer, acted with the
intent to kill, or “was a major participant in the underlying felony
and acted with reckless indifference to human life.” (§ 189,
subd. (e)(3).) The legislation also enacted former section 1170.95,
which established a procedure for vacating murder convictions for
defendants who could no longer be convicted of murder because
of the changes in the law and resentencing those who were so
convicted. (Stats. 2018, ch. 1015, § 4, pp. 6675–6677.) In 2021,
the Legislature enacted Senate Bill No. 775 (2021−2022 Reg.
Sess.) (Stats. 2021, ch. 551), which clarified and amended certain
aspects of Senate Bill No. 1437. The Legislature subsequently
renumbered former section 1170.95 as section 1172.6 without
further substantive change. (See Stats. 2022, ch. 58, § 10.)
       Murillo filed a petition for resentencing on February 26,
2019. The trial court did not appoint counsel to represent
Murillo, and summarily denied the petition on the ground that
the jury, in convicting Murillo of special-circumstance felony
murder, must have determined either that he acted with the
intent to kill in “aid[ing], abet[ting], counsel[ing], command[ing],
induc[ing], solicit[ing], request[ing], or assist[ing]” in the murder
(§ 190.2, subd. (c)), or that he was a “major participant” in the




                                 6
burglary who acted with “reckless indifference to human life”
(§ 190.2, subd. (d)). In either case, the court concluded that
Murillo was ineligible for resentencing.2

                          DISCUSSION
       In our prior opinion in this case, we affirmed the denial
of Murillo’s resentencing petition on the ground that the record
showed as a matter of law that he was ineligible for relief. We
noted that a felony-murder special-circumstance finding requires
proof at a minimum that the defendant acted “with reckless
indifference to human life and as a major participant” (§ 190.2,
subd. (d)) in the underlying felony. This is identical to the
showing required for felony murder under the law as amended
by Senate Bill No. 1437. (See § 189, subd. (e)(3).) To be eligible
for resentencing, a defendant must first make a prima facie case
that he “could not presently be convicted of murder or attempted
murder because of changes to Section 188 or 189 made effective”
as a part of Senate Bill No. 1437. (§ 1172.6, subd. (a)(3).) Murillo
could not meet this requirement because the special-circumstance
finding meant that he remained guilty of murder despite the
change in the law.
       The Supreme Court in Strong agreed with us that a
prior special-circumstance finding would ordinarily disqualify a
defendant from resentencing under section 1172.6. (See Strong,
supra, 13 Cal.5th at p. 715.) But the court held that an exception
applied to defendants like Murillo who were convicted of special-

      2 In the alternative, the trial court held that Senate Bill
No. 1437 was unconstitutional. Both Murillo and the Attorney
General agreed from the outset that this conclusion was
incorrect, as do we. (See People v. Lamoureux (2019) 42
Cal.App.5th 241, 250–266.)




                                 7
circumstance felony murder before the court issued its opinions
in People v. Banks (2015) 61 Cal.4th 788 (Banks) and People v.
Clark (2016) 63 Cal.4th 522 (Clark), clarifying the meaning
of “major participant” and “reckless indifference to human
life.” (Strong, supra, at pp. 706–707.) The decisions in Banks
and Clark “represent the sort of significant change that has
traditionally been thought to warrant reexamination of an
earlier-litigated issue” that the principle of issue preclusion
would otherwise forbid. (Id. at p. 717.) For this reason, the
court concluded that a pre-Banks/Clark felony-murder special-
circumstance finding does not disqualify a defendant from
resentencing relief under section 1172.6. (Strong, supra, at
p. 720.)
       In our prior opinion, we affirmed the denial of Murillo’s
petition on a second, independent ground. We examined the
facts of the case and determined that, even under the standards
enunciated in Banks and Clark, Murillo was a major participant
in the burglary and acted with reckless indifference to human
life. The Supreme Court in Strong held that this type of analysis
is improper at the prima facie stage. (Strong, supra, 13 Cal.5th
at p. 719.) At this stage, the court “should not engage in
‘factfinding involving the weighing of evidence or the exercise of
discretion.’ ([People v.] Drayton [(2020)] 47 Cal.App.5th [965,]
980.) . . . [T]he ‘prima facie bar was intentionally and correctly
set very low.’ ” (People v. Lewis (2021) 11 Cal.5th 952, 972.)
       Because Murillo has made a prima facie case for
resentencing, the trial court must issue an order to show cause
and conduct further proceedings in the case. (See § 1172.6,
subd. (c).)




                                8
                         DISPOSITION
      The trial court’s order denying the petition for resentencing
is reversed. On remand, the trial court shall appoint counsel to
represent Murillo, issue an order to show cause, and conduct
further proceedings as specified in section 1172.6.
      NOT TO BE PUBLISHED.




                                     ROTHSCHILD, P. J.
We concur:




                  CHANEY, J.




                  WEINGART, J.




                                 9